Citation Nr: 1524645	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1971 to November 1974.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective April 13, 2011.

In May 2014, the Board remanded the matter for additional evidentiary development.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 remand, the Board noted that, although VA outpatient treatment records contained references to audiometric testing apparently conducted in March 2012 and September 2012, the results of those tests were not included in the record.  The Board determined that these audiometric test results were clearly relevant and directed the RO to obtain them.  

Pursuant to the Board's remand directives, the RO contacted the appropriate VA medical facility and requested the results of audiometric testing conducted in both March 2012 and September 2012.  The VA medical facility responded by providing the results of March 2012 audiometric testing only, without further explanation.  Under these circumstances, additional action is necessary.  See 38 C.F.R. § 3.159(c) (VA's efforts to obtain records in the custody of a federal department or agency shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

Moreover, in its May 2014 remand, the Board noted that the evidence of record suggested that the appellant's service-connected hearing loss disability may have worsened since he was last examined for VA compensation purposes in July 2011.  Thus, the Board determined that a new examination was necessary.  

Pursuant to the Board's remand directives, the appellant was afforded a VA audiology examination in July 2014.  However, the examiner found that the results of the audiometric testing conducted in connection with the examination were invalid.  Specifically, the examiner noted that, despite repeated attempts and reinstruction, the appellant's responses failed to provide reliable results.  For example, the examiner noted that the appellant's reduced speech recognition scores were inconsistent with his observed communication abilities as well as the excellent/normal speech recognition scores obtained on an earlier audiogram.  The examiner characterized the test results as being strongly indicative of a nonorganic hearing loss, suggesting that the appellant had failed to put forth a good faith effort during the test.  

The examiner further noted that he had also reviewed the results of the March 2012 VA audiogram.  He observed that the audiologist who had performed that testing had similarly noted some inconsistencies in the appellant's responses.  In that regard, the examiner noted that many of the thresholds obtained on the March 2012 audiogram were inconsistent with the results he obtained in that the elevated thresholds obtained at many of the March 2012 frequencies were inconsistent with the normal otoacoustic emissions (OAEs) he obtained on corresponding frequencies on his examination.  As a result, the examiner concluded that the March 2012 audiometric findings were also inadequate for rating purposes.  

After examining the appellant and reviewing the record, the examiner concluded that the July 2014 audiometric test results were invalid and would therefore not be reported.  

In October 2014 written arguments, the appellant's representative noted that the appellant continued to contend that his hearing loss had worsened and requested a remand of this matter.  Given the record, the Board has reservations; however, because a remand of this matter is necessary to obtain the results of any VA audiometric testing conducted in September 2012, the Board will order another VA medical examination.  

The Board, however, wishes to make clear to the appellant that he has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant is expected to meet his obligation by cooperating with VA's efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner.  Id.; 38 C.F.R. § 3.326(a) (2014).  

Moreover, where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008).
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all available clinical records pertaining to the appellant from the Gainesville VAMC for the period from March 2010 to the present, to include the results of any audiometry testing conducted on September 10, 2012.  

If any requested record does not exist or is not available, including September 2012 audiometric test results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

2.  The appellant should be afforded a VA medical examination for the purpose of determining the severity of his service-connected bilateral hearing loss.  Access to the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

In addition to providing audiometric findings, the examiner should fully describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.  

Any opinion offered must be supported by a clear rationale.

3.  After undertaking any additional development deemed necessary, the RO should readjudicate claim, considering all of the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

